DETAILED ACTION
Status of Claims
Claims 1, 4-5, 7-8, 11-12, and 15 are currently amended.
Claims 2 and 9 have been canceled.
Claims 1, 3-8, and 10-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
35 USC 101
Applicant’s arguments and amendments, filed 02/25/2021, with respect to the 35 USC 101 rejection of claims 1-15 as being directed to an abstract idea without significantly more have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-15 of 08/25/2020 has been withdrawn. 
Applicant's arguments filed 02/25/2021 with respect to the 35 USC 101 rejection of claim 15 as being directed to signals per se have been fully considered but they are not persuasive. Examiner recommends amending claim 15 to include “non-transitory” so the scope of the claim is directed to a ‘non-transitory machine readable medium’.

35 USC 112


35 USC 103
Applicant’s arguments with respect to claim(s) 1-15 under 35 USC 103 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in further view of Bates et al. (US 2002/0165787).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 15:
Under the broadest reasonable interpretation, claim 15 is directed to signals per se.
Regarding claim15, one of ordinary skill in this art may interpret such claims as signals. To support the Examiner’s position that these particular machine readable medium claims may be signals, the Examiner first notes that “computer readable medium” is not lexicographically defined in the original specification.  Second, under the broadest reasonable interpretation of “machine readable medium” as set forth below and in accordance with USPTO memorandum by Director Kappos, D. J. Subject Matter Eligibility of Computer Readable Media (“2010 Kappos Memorandum”) noting that “[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”), a “machine readable medium” may be interpreted as a signal.
Moreover, because signal claims are not in any statutory category, Applicants’ medium claims (i.e. claim 15) are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).
To overcome this particular 35 U.S.C. §101 rejection and assuming such an amendment has support under 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) Applicants amend claim 15 and include “non-transitory” so the scope of the claim is directed to a ‘non-transitory machine readable medium.’  As always, if Applicants have any questions on this matter, Applicant is encouraged to contact the Examiner at the telephone number listed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr. Et al. (US 2004/0249727) in view of Annaiyappa et al. (US 2008/0173480), and further in view of Bates (US 2002/0165787).
Regarding Claims 1, 8, and 15, Cook Jr. discloses a method for providing a maintenance, repair, and operating supplies (MRO) solution (see at least paragraphs [0052]-[0053] disclosing a method embodied in an internet based web application; materials list/order summary list can be used for disassembly and reassembly of the product for repair, maintenance, or troubleshooting) comprising the steps of
providing a graphical user interface (GUI) to a user (See Figs. 4A-4H & paragraph [0022] disclosing the user’s computer to provide a graphical user interface), said GUI comprising a plurality of depictions of a rig (See at least Figs. 4A-4E disclosing a GUI of rigs/equipment/base assemblies of parts; paragraph [0040]), each depiction of said plurality of depictions comprising one or more clickable rig parts each of said clickable rig parts linked to a further depiction of said plurality of depictions or one of a plurality of products represented by said clickable rig parts (See at least Figs. 4A-4H & paragraphs [0042], [0044] disclosing the user selection of a sub-component to be ordered may be carried out by the user clicking a computer mouse on the sub-component itself (or a key number of the sub-component) to be ordered; selecting a sub-component to be ordered by clicking on the sub-component itself);
receiving a selection from a buyer of a purchasable component of said one of a plurality of products by navigating said GUI by clicking said clickable rig parts (See at least Figs. 4A-4H & paragraphs [0042], [0044] disclosing the user selection of a sub-component to be ordered may be carried out by the user clicking a computer mouse on the sub-component itself (or a key number of the sub-component) to be ordered; selecting a sub-component to be ordered by clicking on the sub-component itself)

While Cook Jr does provide for a GUI to provide commercial rigging hardware ordering options (See Fig. 4H), Cook Jr does not expressly provide for drilling rig sites. However, Annaiyappa discloses drilling rig sites (Annaiyappa: see at least Fig. 1 and paragraph [0017] disclosing oil and gas drilling rig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cook Jr with the drilling rig sites, as taught by Annaiyappa, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to automate traditional drilling/rig systems on site. See Annaiyappa: paragraph [0002]-[0003], [0008].

Neither Cook Jr nor Annaiyapa expressly provide for determining a smart box containing said selection of purchasable component nearest a location specified by said buyer, said smart box one of a plurality of smart boxes; communicates a smart box location, said smart box location, the location of said smart box; providing said buyer with an access key to retrieve said purchasable component from said smart box after said buyer has selected said purchasable component for purchase; and granting said buyer access into said smart box to retrieve said purchasable part upon said access key being provided to said smart box at said smart box.
However, Bates discloses determining a smart box containing said selection of purchasable component nearest a location specified by said buyer, said smart box one of a plurality of smart boxes (Bates: See at least paragraph [0038]-[0039], [0060], [0091]-[0092] disclosing determining vending machine that has inventory of specific item and determining closet vending machine with item out of network of vending machines); communicates a smart box location, said smart box location, the location of said smart box (Bates: see at least paragraph [0048], [0054] disclosing messaging vending machine location to buyer); providing said buyer with an access key to retrieve said purchasable component from said smart box after said buyer has selected said purchasable component for purchase (Bates: see at least paragraph [0082], [0125], [0100] disclosing providing buyer with confirmation number upon reservation of item at specific vending machine); and granting said buyer access into said smart box to retrieve said purchasable part upon said access key being provided to said smart box at said smart box (Bates: See at least paragraph [0082], [0100], [0125] disclosing using confirmation number (e.g., access code) entered at vending machine (e.g., smart box) in order to access purchased/reserved product at the machine).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cook Jr/Annaiyappa with the smart box at a nearest location, as taught by Bates since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing customer to efficiently locate particular item in a machine at a nearest location without having to check multiple machines. See Bates: paragraph [0007], [0092].

Regarding Claims 3 and 10, Cook, Annaiyappa, and Bates teach or suggest all of the limitations of claims 1 and 8. Additionally, the combination discloses wherein said plurality of depictions comprises a primary depiction, said primary depiction comprising a complete rig overview (Cook Jr: see at least Fig. 4H disclosing commercial rigging hardware, Figs. 3, 4A-4E, paragraphs [0002]-[0003], [0028]-[0029] disclosing an exploded view of the product showing the sub-components; view of the product is often times the same as the assembly drawing that is used to assemble the product, since it clearly depicts how the parts are arranged in order to assemble the product; Annaiyappa Fig. 1 and paragraph [0017] disclosing image of complete rig overview).

Regarding Claims 6 and 13, Cook, Annaiyappa, and Bates teach or suggest all of the limitations of claims 1 and 8. Additionally, the combination discloses wherein one or more depictions of said plurality of depictions are exploded-view depictions, said exploded-view depictions an exploded view of a rig (Cook Jr: see at least Fig. 3, 4A-4H paragraphs [0002]-[0003], [0028]-[0029] disclosing an exploded view of the product showing the sub-components; view of the product is oftentimes the same as the assembly drawing that is used to assemble the product, since it clearly depicts how the parts are arranged in order to assemble the product; display systems suitable for displaying an exploded view; Annaiyappa: Fig. 1 and paragraph ]0017] disclosing an exploded view image of an exploded view of a rig).

Regarding Claims 7 and 14, Cook, Annaiyappa, and Bates teach or suggest all of the limitations of claims 2 and 8. Additionally, the combination discloses further comprising the step of locating said smart box from a plurality of smart boxes using GPS data from GPS devices attached to each of said plurality of smart boxes. (Bates: see at least paragraph [0080]).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr. Et al. (US 2004/0249727) in view of Annaiyappa et al. (US 2008/0173480) further in view of Bates et al. (US 2002/0165787), and further in view of Wilder et al. (US 3,761,701).
Regarding Claims 4 and 11, Cook, Annaiyappa, and Bates teach or suggest all of the limitations of claims 1 and 8. Additionally, Bates discloses wherein said buyer chooses a purchasable component using an account (See at least paragraph [0112]). However, none of the above cited references expressly provide for wherein said buyer with the account is a tool pusher.
Wilder discloses wherein said buyer with the account is a tool pusher (See abstract col. 1, lines 12-17 disclosing driller or the tool pusher/driller sets into the computer the purchase cost (or rental cost) of the bit and time required to make a round trip of the drill string to replace the bit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cook Jr/Annaiyappa/Bates with the tool pusher, as taught by Wilder, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing a determining hourly cost of operating the drill rig. See Wilder: col. 1, lines 12-17.
Examiner finds that the descriptive material including the type of account as “superintendent” or “tool pusher” recited in the limitation describing a buyer account is non-functional and does not distinguish the claimed invention over the prior art. The descriptive material does not in any way functionally affect the claimed steps of what a buyer or account does and the prior art is capable of an account being any kind of person/hardware. In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994). MPEP 2016.01.


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook Jr. Et al. (US 2004/0249727) in view of Annaiyappa et al. (US 2008/0173480) further in view of Bates et al. (US 2002/0165787), and further in view of Wong (US 2003/0149578).
Regarding Claims 5 and 12, Cook, Annaiyappa, and Bates teach or suggest all of the limitations of claims 1 and 8. However, none of the above cited references expressly provide for wherein said buyer is a superintendent.
Wong discloses wherein said buyer chooses aid purchasable component using a superintendent account (Wong: see at least paragraph [0436] disclosing purchasing manager, [0522], [0534], [0566]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cook Jr/Annaiyappa/Bates with the tool pusher, as taught by Wong, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing escalation hierarchical structure that implements and facilitates multiple notifications at the appropriate time for the right issues to the right person with authorization. See Wong: paragraph [0436].

Examiner finds that the descriptive material including the type of account as “superintendent” or “tool pusher” recite din the limitation describing a buyer account is non-functional and does not distinguish the claimed invention over the prior art. The descriptive material does not in any way functionally affect the claimed steps of what a buyer or account does and the prior art is capable of an account being any kind of person/hardware. In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994). MPEP 2016.01.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684